NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 12-1012
                                     ____________

                           UNITED STATES OF AMERICA

                                           v.

                                ROLANDO LORENZO,
                                                Appellant
                                   ____________

                    On Appeal from the United States District Court
                               for the District of New Jersey
                                  (D.C. No. 05-cr-00467)
                    District Judge: Honorable Dennis M. Cavanaugh
                                       ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 20, 2012

          Before: SLOVITER, RENDELL and HARDIMAN, Circuit Judges.

                              (Filed: September 21, 2012)
                                     ____________

                              OPINION OF THE COURT
                                   ____________

HARDIMAN, Circuit Judge.

      Rolando Lorenzo appeals his judgment of sentence after pleading guilty to three

separate drug offenses. His counsel has filed a motion to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967). We will grant counsel’s motion and affirm the District
Court’s judgment.

                                               I

         Lorenzo pleaded guilty to three counts in three different indictments. Pursuant to a

written plea agreement, he pleaded guilty in the District of New Jersey to one count of

conspiracy to distribute and possess with intent to distribute five kilograms or more of

cocaine and one kilogram or more of heroin in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A) and 846. He was indicted on one count in the District of Puerto Rico for the

same offenses. That matter was transferred to the District of New Jersey, where he

pleaded guilty to that count. Finally, he pleaded guilty in the Southern District of Florida

to one count of possession with intent to distribute five kilograms or more of cocaine in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). The Florida case was transferred to the

District of New Jersey for purposes of sentencing.

         The District Court sentenced Lorenzo on all three convictions to a within-

Guidelines sentence of three concurrent 145-month terms of imprisonment. Lorenzo

timely appealed his sentence. After a conscientious examination of the record, his

appointed counsel now argues that his arguments are “wholly frivolous” and requests

permission to withdraw pursuant to Anders. 386 U.S. 738. Lorenzo did not file a pro se

brief.

                                              II

         Under Local Appellate Rule 109.2, the Court undertakes a two-part inquiry when

                                               2
counsel moves to withdraw under Anders. We ask “whether counsel adequately fulfilled

the rule’s requirements” and “whether an independent review of the record presents any

nonfrivolous issues.” United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

Counsel’s brief must satisfy the Court that counsel “thoroughly examined the record in

search of appealable issues,” and counsel must “explain why the issues are frivolous.”

United States v. Marvin, 211 F.3d 778, 780 (3d Cir. 2000). Counsel need not raise and

dismiss every possible claim, but he must, at a minimum, meet the “conscientious

examination” standard established in Anders. Id.

       In his Anders brief, Lorenzo’s counsel states that he “closely inspected” the record

and conducted independent research. Counsel identifies the issue of whether Lorenzo

may challenge his sentence on appeal and concludes that he cannot because of an

appellate waiver. To support his conclusion, counsel points to the plea agreement, which

Lorenzo entered into voluntarily and with “full knowledge of all of his rights and

responsibilities.”

       Lorenzo’s plea agreement included a clause waiving his right to file “any

appeal . . . which challenge[s] the sentence imposed by the sentencing court if that

sentence falls within or below the Guidelines range that results from the agreed total

Guidelines offense level of 35.” Lorenzo was sentenced pursuant to an offense level of

31 and received a sentence below the mandatory minimum. Because his sentence falls

below the Guidelines range, Lorenzo cannot appeal it under the terms of his waiver.

                                             3
       For the reasons stated, we find that counsel’s Anders brief amply satisfies the

requirements of Rule 109.2. Furthermore, our independent review of the record does not

reveal any nonfrivolous issues to address. Accordingly, we will grant counsel’s motion to

withdraw and affirm the judgment of sentence. Because the issues presented on appeal

lack legal merit, counsel is not required to file a petition for writ of certiorari with the

United States Supreme Court under Rule 109.2(c).




                                               4